DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities: The phrase ‘total drawing ratio’ in paragraph 0012 is unclear. For purposes of examination, the phrase will be interpreted to mean the ratio of the length of the stretched to the unstretched film, in each of the biaxial directions.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification discloses in paragraph 0020 a preferable range of degree of biaxial orientation, which provides the claimed biaxial orientation residual rate, but a method of 

Claim Rejections – 35 USC § 102
4.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim Rejections – 35 USC § 103
5.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	Claim(s) 1 – 3 is/are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  Heyes et al (EP 312303 A1).
With regard to Claim 1, Heyes et al disclose a laminate comprising a layer of metal and a layer of polymer, therefore resin, on each side (page 3, lines 6 — 7), that is drawn into a can having a height of 100 mm (page 8, lines 49 — 55); the metal is steel sheet (page 4, lines 17 — 19) and the polymer on each surface, therefore including the inner surface of the can, is ‘A2’ (page 3, lines 6 — 19; Figure 1) that is a biaxially stretched polyester ‘I’ having a thickness of 12 m (Table 1) and a crystallinity of 50% (page 7, lines 29 — 35); because the thickness of ‘A2’ is less than 10% of the can height, the shrinkage of the thickness of ‘A2,’ in the direction of the can 
With regard to Claim 2, the disclosed polyester is polyethylene terephthalate (Table 1), as stated in paragraph 0021 of the instant specification, and the amount of biaxial stretching is 2.5 times in both directions (page 4, line 56).
With regard to Claim 3, because a polyester that is polyethylene terephthalate and a metal that is steel are disclosed, the claimed peel strength is obtained.

ANSWERS TO APPLICANT’S ARGUMENTS
7.	Applicant’s arguments regarding the Restriction Requirement have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on the first page of the remarks dated December 23, 2021, that the claimed shrinkage is measured in the manner disclosed in paragraph 0039 of the instant specification.
However, the disclosed manner is not claimed, and the specification does not state that it is limited to the disclosed manner. Paragraph 0039 also does not exclude measurement of shrinkage of thickness, because paragraph 0039 discloses only that ‘the shrinkage’ is measured. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782